United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1380
Issued: January 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2009 appellant filed a timely appeal of the November 13, 2008 and January 8,
2009 decisions of the Office of Workers’ Compensation Programs denying her claim for injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
The issue is whether appellant sustained an injury on September 25, 2008, as alleged.
On appeal, appellant contends that she sustained an injury when she was exposed to the
herpes zoster vaccine and that her reaction was rare but possible.
FACTUAL HISTORY
On September 25, 2008 appellant, then a 48-year-old licensed practical nurse, filed a
claim alleging that on that date she was covering an injection clinic and was exposed to the
varicella zoster vaccine when she was “drawing it up” on a patient. She alleged that, as a result

of this incident, she developed shingles. By letter dated October 6, 2008, the Office requested
that appellant submit further medical evidence in support of her claim, within 30 days.
Appellant did not respond.
In a November 13, 2008 decision, the Office denied appellant’s claim. It found that the
incident of September 25, 2008 occurred, as alleged. However, the Office found that no medical
evidence was submitted to support an injury.
On November 20, 2008 appellant requested reconsideration. She submitted an outpatient
note indicating that she was seen on September 25, 2008 by Jose de la Llana of the employing
establishment’s occupational health office, who noted that appellant had a herpes zoster.
Mr. de la Llana also submitted a note indicating that appellant was off for the duration of her
treatment, or about seven days. He next saw appellant on October 3, 2008 and he released her
from care. In a September 26, 2008 note, Dr. Jane Lamp, a Board-certified family practitioner,
noted that appellant had experienced itching and shingles. She stated, “Shingles is activation of
a virus in the dorsal root ganglion from unknown causes. It is unknown at this time if the work
environment caused activation of the virus to lead to shingles.”
On November 25, 2008 the Office received appellant’s responses to its questions.
Appellant noted that, while drawing varicella zoster vaccine, some squirted onto her hand and
she washed it immediately. She sought treatment for shingles and was told to stay home for the
duration of the treatment. Appellant advised that she never had a prior case of shingles. She
noted that she had surgery to remove her gallbladder on July 31, 2008, and stated that this may
have reduced her immune response.
In a January 8, 2009 decision, the Office denied appellant’s claim as a the medical
evidence was insufficient to establish a causal relationship between her condition and her
employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
1

5 U.S.C. § 8122(a).

2

Id.

2

submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.3 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.4
Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
ANALYSIS
The Office found that appellant experienced the alleged work incident, an exposure to the
varicella zoster virus while drawing up the vaccine. She subsequently experienced an episode of
shingles. The Office denied appellant’s claim finding that the medical evidence did not establish
causal relation between the shingles and the September 25, 2008 incident.9
The Board finds that appellant has not established a causal relationship between her
shingles condition and the accepted work incident. She has not provided rationalized medical
evidence in support of her claim. There is no evidence that Mr. de la Llana is a physician as
defined under the Act.10 Therefore, his reports are not probative and are not sufficient to
establish her claim. Dr. Lamp did not address whether appellant’s shingles were caused by her
3

John J. Carlone, 41 ECAB 345 (1989).

4

Shirley A. Temple, 48 ECAB 404 (1997).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Appellant filed his claim as an occupational disease claim. However, this claim is actually a traumatic injury
claim. A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents within a single workday or shift. An occupational disease or illness means a condition produced by the
work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q), (ee); Andy J. Paloukos,
54 ECAB 712 (2003). As the incident, i.e., exposure to the herpes zoster virus while administering a vaccine,
occurred on a specific day, this is a claim for a traumatic injury
10

Section 8101(2) of the Act provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by applicable state law. Only medical evidence from a physician as defined by the Act will be accorded probative
value. Health care providers such as nurses, acupuncturists, physician’s assistants and physical therapists are not
physicians under the Act. Thus, their opinions on causal relationship do not constitute rationalized medical opinions
and have no weight or probative value. Jan A. White, 34 ECAB 515, 518 (1983).

3

employment. She stated that it was unknown whether appellant’s work environment caused
activation of the virus that lead to shingles. This evidence does not support appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that the condition was caused by her employment is sufficient to
establish causal relationship.11 The Board has held that the fact that a condition manifests itself
or worsens during a period of employment12 or that the work activities produce symptoms
revelatory of an underlying condition13 does not raise an inference of causal relationship between
the two. Appellant failed to provide medical evidence establishing a causal relationship between
her shingles and the September 25, 2008 incident. She has not met her burden of proof.14
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on September 25, 2008.

11

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688,
691 (1965).
12

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
13

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

14

Appellant also submitted some information from Merck with regard to live zoster vaccine. The Board has held
that newspaper clippings, internet articles, medical texts and excerpts from publications are of no evidentiary value
in establishing the causal relationship between a claimed condition and an employee’s federal employment. Such
materials are of general application and are not determinative of whether the specific condition claimed is related to
the particular employment factors alleged by the employee. See Joe T. Williams, 44 ECAB 518, 521

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2009 and November 13, 2008 are affirmed.
Issued: January 6, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

